SHEPPARD, District Judge.
After a full consideration of the facts of this case, I am constrained to the view that the sum of attorney’s fees paid in the litigation for the mastery of the Horsley stock, resulting in practically the ownership or control thereof and the consequent management of the company, under the facts and circumstances disclosed by the record, constituted a capital investment, and not a “necessary expense actually paid in carrying on the business,” deductible from income derived from such business. Therefore a verdict will be directed in favor of the defendant, and against the plaintiff.
Counsel will prepare form of judgment desired.